Title: To Thomas Jefferson from James Madison, 27 July 1792
From: Madison, James
To: Jefferson, Thomas



Dr Sir
July 27. 92

I received yesterday your letters containing the papers inclosed. I received at the same time a letter from Mr. Maury of Liverpool in which was the little note which I also inclose.
Brown and a Col. Edwards are the Senators for Kentucky. The latter said to be a good man and not likely to differ from the politics of his colleague. A distant kinsman of mine Hubbard Taylor is likely to be one of the Reps. The other altogether uncertain. Muter is appointed a Judge and out of the question. I am this moment setting out for Frederick and only add in haste that I am Yrs. always & affy.

Js. Madison Jr


Be so good as to let Col. Monroe have the Kentucky paper after you have done with it.

